DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
Status of Application
Applicant’s amendment filed on 06/23/2022 have been entered.
Claims 1, 3-12, 16, and 21 are currently pending.
Claims 9-12 have been withdrawn.
Claim Rejections - 35 USC § 103
Claim 1, 3, 4, 6-8, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 2009/0174121) in view of Poomalai et al. (NPL) and Yamamoto et al. (US 5599608A)
Regarding Claim 1 and 21, Hayes teaches a decorative laminate (Abstract) comprising a first decorative layer opaque (decorative layer) (Paragraph 0029, 0061; Claim 1 of Hayes) , a clear plastic layer (bonding resin layer) (Claim 1 of Hayes), a decorative nonwoven fabric layer (cloth layer) bonded to the clear plastic layer (Claim 1 of Hayes; Paragraph 0051-0052), and a second clear plastic layer (Claim 1 and 3 of Hayes) that is molded behind the cloth layer, which would infiltrate the gaps between the fibers of the cloth due to the molding (Claim 1 of Hayes). 
Hayes teaches the decorative layer can be coated with a colored coating/film, such as paint, to impart a visual effect or to improve the visual effect. (Paragraph 0052-0053, 0088). Thus, it would have been obvious to one in the to art to apply a colored coating/layer to the surfaces, including the front surface, of the fabric layer to improve the visual effect of the laminate.
Hayes teaches clear plastic materials suitable for molding include PMMA or polycarbonate (Paragraph 0055). Therefore, it would have been obvious to use the same polymers for the clear plastic layer described earlier, as it would have been obvious to one with ordinary skill in the art to use the known clear plastic of Hayes as the bonding resin layer.
Hayes does not teach the bonding layer comprises polyvinyl acetal, ethylene/vinyl acetate copolymer ethylene/acrylic copolymer.
Poomalai teaches it known in the art to blend EVA with PMMA (Page 684). Poomali teaches blending EVA with PMMA improves the impact resistance of the PMMA. (Page 684). Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to add EVA to the PMMA of Hayes.
Hayes does not  teach specifically teach the colored film has a cutout pattern. 
Yamamoto teaches injecting molding decorative laminates (Abstract), where a colored film layer has stencil or a cutout to form various patterns/logo/words. (Fig. 7; Column 4, Lines 50-65, Column 5, Lines 3-20). Yamamoto teaches this allows for various decorative patterns that can improve the decorative appearance of the resulting decorative laminate. (Column 1, Lines 40-45). Thus, it would have been obvious to one with ordinary skill in the art to place cutouts of various designs into the colored film/coating of Hayes to improve the decorative appearance of the laminate.
Regarding Claim 3, Hayes teaches the first decorative layer can be a textile layer. (Paragraph 0026, 0061)
Regarding Claim 4 and 16, Yamamoto teaches the cutout portion can be a logo or symbol. (Fig. 7; Abstract).
Regarding Claim 6-8, Hayes teaches the second plastic material (substrate) can be a clear plastic (Claim 3 of Hayes). Hayes teaches PMMA is a suitable light-transmissive clear thermoplastic for injection molding for decorative laminates (Paragraph 0055). Thus, it would have been obvious to one with ordinary skill in the art to use PMMA for the clear plastic substrate. 

Claim 5 is rejected under 35 U.S.C. 103 for being unpatentable over Hayes and Yamamoto in view of Sugimoto et al. (US 5,255,155). 
Regarding Claim 5, Hayes teaches this laminate can be used for the instrument panel of a car. (Fig. 2) Hayes does not teach wiring such that the decorative laminate, including a portion of the cutout pattern includes a switch.
Sugimoto teaches that instrument panels can have wiring and switches on an instrument panel (Claim 1 of Sugimoto; Statement of Prior Art) Sugimoto teaches this allows for various electronic components to operable by the driver. (Statement of Prior Art) Thus, it would have been obvious to one with ordinary skill in the art to apply wiring and switches to the decorative laminate of Hayes, including the cutout, to ensure the electronic components of vehicle are operable to the driver. 
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that Yamamoto and Hayes cannot be combined, as Yamamoto and Hayes teach different methods of forming a laminate. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, Yamamoto is brought to show that cutouts can be made in colored films to make various patterns that improve the appearance of the decorative laminate. The processes of Yamamoto do not need to be bodily incorporated into Hayes.
Applicant argues the key of Hayes’ invention is to make the production process uncomplicated and adding cutouts would be too complicated. This argument is found unpersuasive. Applicant has not produced any evidence why multiple cutouts are considered too complicated for the invention of Hayes. Hayes further teaches coating may be adjusted to for a different texture or patterns (Paragraph 0052), which shows Hayes allows for adjustments to reach a desired effect. Furthermore, Yamamoto teaches making logos with multiple characters, which shows one with ordinary skill in the art would be able to make multiple cutouts in a film to improve the appearance of the decorative laminate. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781